 In the Matter of KRAFT FOODS COMPANY, EMPLOYERandBAKERY ANDFOOD DRIVERS, WAREHOUSEMEN & HELPERS, LOCAL No. 64, AFFILIATEDWITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL, PETITIONERIn the Matter of KRAFTFOODSCOMPANY,EMPLOYERandARTHURH.PERREAULT, PETITIONERandBAKERY AND FOOD DRIVERS,WAREHOUSE-MEN & HELPERS, LOCALNo.64, AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELP-ERS OF AMERICA,AFL, UNIONCases Nos. 1-RC-1580 and 1-RD-67.Decided November 02,1950DECTSIOIV AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, consolidated hearings 1 in theabove cases were held before Torbert H. Macdonald, hearing officer.The hearing officer's rulings made at the hearings are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersMurdock and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner in'Case No. 1-RC=1580, Bakery and Food Drivers,Warehousemen & Helpers, Local No. 64, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,is- a labor orgai-uiz ,tion claiming -to represent certain. employees ofthe Employer.The Petitioner in Case No. 1-RD-67, an employee of the Employer,asserts that Local. No. 64, the presently recognized bargaining agent,is no longer the representative of certain employees of the Employeras defined in Section 9 (a) of the Act.IIThe original hearing' in these cases was held on June 27, 1950. On August 7, 1950, theBoard issued an Order reopening the record and remanding the cases for the purpose oftaking evidence on the existence of a question concerning representation and the dutiesand working conditions of certain employees of the Employer.A subsequent hearing washeld, pursuant to this Order, on September 26, 1950.92 NLRB No. 57.193 194DECISIONS OF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Local No. 64 has been the collective bargaining representative ofall salesmen, deliverymen, and warehousemen at, the Employer'sProvidence, Rhode Island, branch since 19'37'.` ''T16 Petitioner in CaseNo. 1-RD-67 requests that a decertification election be held in a unitof all salesmen at the Providence branch, excluding drivers, ware-housemen, promotion men, guards, professional employees, and super=visors.In a separate petition, Local No. 64 requests certification asthe bargaining representative of a unit 'of all employees of the Em-ployer at this branch, excluding office employees, guards, professionalemployees, and supervisors as defined in the Act.Until 1946, the bargaining, unit in the contracts between the Em-ployer and Local 64 consisted of all employees including employeesin the classification of "driver-salesmen." In that year, however, theEmployer reorganized its personnel and created separate classifica-tions of deliverymen and salesmen.Thereafter, at the Employer'srequest, separate contracts for the salesmen and the remainder of thebranch personnel were negotiated.Following the expiration of themost recent contracts on March 4, 1950, the present petitions werefiled.The Petitioner in Case No. 1-RD-67 contends that a separateunit of salesmen is appropriate while Local 64 asserts that the onlyappropriate unit for purposes of collective bargaining is one includingsalesmen with all other employees.The Employer is engaged in the business -of processing and dis-tributing food products.Employees at the Providence branch aregenerally. divided into three groups consisting. of. salesmen, delivery-men, and warehousemen. Prior to the reorganization in 1946, theduties of salesmen and deliverymen were executed by a driver-sales-man.There are now five salesmen employed at the branch whoseduties consist generally of servicing the Employer's customers in anassigned area by taking orders for merchandise, arranging displays,checking inventories for overage merchandise, and generally creatinggreater demand and sale of the Employer's products. Salesmen arefurnished automobiles owned by the Employer and have no set sched-ule of working hours.They are paid salaries plus an incentive bonusand are under the general supervision of the branch manager. Ordersfor merchandise taken by the salesmen are transmitted through, thebranch office to the warehouse where they are filled from stock bywarehousemen- and delivered 4o the customer by .the,-.deliverymen.Three warehousemen are employed by the Employer while four em-ployees are in the classification of deliverymen.The warehousemenreceive, inspect, and store merchandise at the warehouse and assemble KRAFT FOODSCOMPANY.195it for delivery.Deliverymen then transport the merchandise to thecustomer on company trucks, and receive either payment or a deliveryreceipt.A deliveryman does not cover any specific route from week toweek and does not work in coordination with any one salesman. Boththe deliverymen and the warehousemen are under the supervisionof the branch manager, are on an hourly wage scale, and work a sched-uled 8-hour day with overtime compensation.As noted above, the Employer and Local 64 have executed separatecontracts for salesmen and the rest of the employees at this branchsince 1946.2The record clearly shows that the Employer's salesmenare a homogeneous group set apart from the remainder of the em-ployees by diverse duties and conditions of employment.3Contraryto the contention of Local 64, we find under all the circumstances, in-cluding the separate bargaining history, that all salesmen at the Em-ployer's Providence, Rhode Island, branch, excluding drivers, ware-housemen, promotion men, guards, professional employees, andsupervisors as defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.We also find that all employees of the Employer's Providencebranch including deliverymen and warehousemen but excluding sales-men, office employees, guards, professional employees, and supervisorsas defined in the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'-We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongemployees in the separate units described below :1.All salesmen at the Providence branch excluding supervisors asdefined in the Act.2.All other employees. at the Providence branch excluding officeemployees, guards, professional employees, and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication in thisvolume.]2Local 64 contends that these contracts are jointly negotiatedand are approved as aunit by its membership.We do not believe, however, that these facts aloneconstitutesufficient basis for finding that, for practical purposes, only one bargainingunit existedherein.Cf.Beaumont City Lines. Inc., et al.,90 NLRB 1800.3 SeeKraftFoods-Company,91 NLRB 525 ; andMcKesson t Robbins, Inc.,63 NLRB88.See also FlintOil Company,88 NLRB 634;Hannaford Bros.Co., 78NLRB 869 ; andPreferredOil Coiny,77 NLRB 770."Local 64 did not indicate at the hearing whether it wished to participatein an electionin a unit excluding the salesmen. In the event Local 64 desires to withdrawfrom theballot for voting group 2, it may do so by giving 10 days' notice of such intent to theRegional Director.